    Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 1 of 12 PageID: 1



McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962
Attorneys for Defendants,
Metropolitan Life Insurance Company,
improperly pleaded as "Met Life
Insurance Company," and Verizan Communications Inc.,
improperly pleaded as "Verizon Communications
(alk/a Verizon Wireless)"

                                                UNITED STATES DISTRICT COURT
 SAMUEL DECAPUA,                                DISTRICT OF NEW JERSEY

                       Plaintiff,
                                                Civil Action No.:
                       v.


 MET LIFE INSURANCE CCIMPANY,
 VERIZON CQMMUNICATIONS
 (A/KIA VERIZON WIRELESS), ABC
 CORPS. 1-100 (being Fictitious Entities),
 and John Does 1-10 (being Fictitious
 Entities),

                       Defendants.



                        CIVIL ACTION —NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that the undersigned attorneys for defendants, Metropolitan

Life Insurance Company, ("MetLife") improperly pleaded as "Met Life Insurance Company"

and Verizon Communications Inc. ("Verizon") improperly pleaded as "Verizon Communications

(aIk/a Verizon Wireless)" (collectively the "Defendants") petition this Honorable Court, pursuant

to 28 U.S.C. § 1441, et seq., removing to the United States District Court for the District of New

Jersey, a matter instituted in the Superior Court of the State of New Jersey, Law Division,

Bergen County, bearing docket no. BER-L-2078-20.
    Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 2 of 12 PageID: 2



       PLEASE TAKE FURT~IER NOTICE that a copy of this removal petition has been

filed with the Clerk, Superior Court of New Jersey, Law Division, Bergen County, thereby

effecting removal pursuant to 28 U.S.C. § 1446(b).

       PLEASE TAKE FURTHER NOTICE that by affecting removal of this civil action, the

Defendants reserve their rights to raise any and all defenses available under the Federal Rules of

Civil Procedure including, without limitation, FED. R. Ctv. P. 12.

       PLEASE TAKE FURTHER NOTICE that in support of this Notice of Removal,

Defendants rely upon the following:

               On or around March 31, 202Q, a Complaint for Declaratory Relief ("Complaint"),

Civil Case Information Statement ("CIS"), and two Summonses were filed on behalf of Samuel

DeCapua ("DeCapua") in the Superior Court of New Jersey, Law Division, Bergen County,

bearing Docket No. BER-L-002078-20.            Attached hereto as Exhibit A is a copy of the

Complaint, CIS, and Summonses, which constitutes all process, pleadings and/or orders received

by the Defendants to date within the meaning and intent of 28 U.S.C. § 1446.

       2.       Verizon first had knowledge of the institution of this suit and the basis for

removal of this action based upon its counsel accessing the New Jersey Public Access System for

the New Jersey Judiciary an April 1, 2020. Verizon has not been served to date with an initial

pleading setting forth a claim for relief. Removal is therefore timely under 28 U.S.C. § 1446(b)

in that the filing of the within petition occurred within thirty (30) days of Verizon first obtaining

knowledge of the institution of the suit and the basis for removal.

       3.      MetLife first had knowledge of the institution of this suit and the basis for

removal of this action based upon its counsel accessing the New Jersey Public Access System for

the New Jersey Judiciary on April 1, 2020. MetLife has not been served to date with an initial
    Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 3 of 12 PageID: 3



pleading; setting Earth setting forth a claim for relief. Removal is therefore timely under 28

U.S.C. § 1446(b) and that the filing of the within petition occurred within thirty (30) days of

MetLife first obtaining knowledge of the institution of the suit and the basis for removal.

       4.      By way of the Complaint, DeCapua alleges that "Plaintiff was employed by

Verizon and covered by a package of insurance including, but not limited to, a long-term

disability plan in effect" (Complaint, ¶ 4). The Complaint further alleges that "Verizon and

Metlife were placed on notice that Plaintiff was making a claim for his long-term disability

income based upon Plaintiff's contact with Metlife through Verizon" (Complaint, ¶ 5). Finally,

the Complaint alleges that "Metlife Insurance Company issued along-term disability insurance

policy to Samuel DeCapua through his employment with Verizon" (Complaint, ~ 11). By way of

the Complaint, DeCapua seeks insurance coverage (Complaint, Addendum Clause).

       5.      Although not alleged in the Complaint, this action is governed by the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. § 1001 et se ., as

the relief DeCapua is seeking "relates to" an employee welfare benefit plan. The Plan was

established and maintained by Verizon and is an employee welfare benefit plan within the

meaning and intent of ERISA.

       6.      This Court has original jurisdiction because this matter relates to "a claim or right

arising under the laws of the United States." 28 U.S.C. § 1441(b). ERISA vests the district

courts of the United States with original jurisdiction over civil actions clazming entitled to

ERISA-regulated plan benefits. 29 t~.S.C. § 1132(e). Moreover, the United States Supreme

Court has mandated that suits to recover benefits from ERISA-regulated plans, such as this one,

fall directly under ERISA, which provides "an exclusive federal cause of action for resolution of

such disputes." Metr~olitan Life Ins. Co. v. Tam, 481 U.S. 58, 62-63 (1987). The Court's



                                                 3
    Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 4 of 12 PageID: 4



rationale applies to causes of action plead solely as state law claims, even without reference to

ERISA on the face of the complaint, because Congress "so completely pre-emp[ted this]...

particular area that any civil complaint raising this select group of claims is necessarily federal in

character." Id. at 63-64, 67. See also, Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987).

       7.      The instant Notice of Removal is filed within thirty (30) days of the Defendants'

receipt of a copy of the initial pleading setting forth the claim for relief against it upon which the

instant action is based. The time for filing this notice of removal under 28 U.S.C. § 1446(b) has

nat expired.

       8.      Given the applicability of ERISA, pursuant to 29 U.S.G § 1132(e), United States

District Courts are provided with subject matter jurisdiction over all actions for, inter alia,

benefits provided under employee welfare benefit plans, including the plan made the subject of

the action instituted by Murray. Removal is therefore appropriate under and pursuant to 28

U.S.C. § 1441(x) and (b). Furthermore, pursuant to 29 U.S.C. § ll 44, the terms and provisions

of ERISA totally preempt all state causes of action, which are asserted in the complaint. See,

Metropolitan Life Ins. Co. v. Tabor, 4$1 U.S. 58 (1987).

        9.     This Court maintains subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 1132(e). Moreover, this Court maintains supplemental jurisdiction over all other

causes of action and proceedings pursuant to 28 U.S.C. § 1367.


Dated: Apri127, 2020                   McELROY, DEUTSCH, MULVANEY
341$392 1                              &CARPENTER, LLP
                                       Attorneys far Defendants,
                                       Metropolitan Life Insurance Company
                                       and Verizon Communications Inc.



                                               Randi F. Knepper, Esq.


                                                  4
Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 5 of 12 PageID: 5




                         r~           i~
CaseBER-L-002078-20
     2:20-cv-05144-WJM-MF
                    03/31/2020 Document
                               3:32:33 PM 1Pg Filed
                                              1 of 4 04/27/20   Page 6 of 12 PageID: 6
                                                     Trans ID: LCV2020635602




  Attorney Id.# 04415X995
  CHl.2.ISTOPHER A. ERFtANTE, ]ESQUIRE, L.L.C.
  51$ Stuyvesant, Suite 300
  Lyndhurst, NJ 07071
  (20~) 672-0202
  Attorney for Plai.utiff
  Samuel DeCapua

                                              SUPERIOR COURT O~ NEW 3ERSEY
  SAMUEL DECAFUA                              BERGEN COUNTX:
                                              LAW DN~SZ~N

                     Plaa.~~.tiff (s)

 v.
                                              DOCKET NO:
 MET LIFE INSURt~NCE CQMPANY
 VERIZON CC}l~~vI:UNTCATIONS
 (11/K/A) VERTZON WIRELESS,                           CIVIL ACTIfJN
 ABC Cords. 1-l.QQ,
 (being Fictitious Entities), and             COMPLA.~NT FOR DECLARATC3RY
 7ahn Does ~-1Q                               JUDGMENT
 (being ~'ictiriaus Names),
                     Defendant (s)


         Plaintiff, SAMUEL DECAPUA, az~ individual, residing at I2 School Street, in the
 Township of Barnegat, County of Qcean, and State ofNew jersey, by way of Complaint
 for declaratory judgz~nezzt against the Defendants states:

                        FACTS COMMON TO ALL COUNTS

      1. At all times relevant to this litigation, Samuel I7eCapua, was an employee of
         Verizon and its Companies, pursuant to a union contract through IBEW 827, and
         performed duties as an electrical worker where needed throughout New Jersey
         and New York duri~.g hzs period of employment.

      2. MetLife Insurance Coxx~.pany {hereinafter "MetLife") is a company authorized to
         do buszness in New Jersey and the United States of America that provides a
         variety of insurance services including long term disability benefits for Ve~zon
         employees anc~ is headquartered at 2Q0 Park Avenue, in the City of New work and
         State of New York.

      3. ~'a~tually, the L7nderlying Claim arises out of the ~►nplayment of Plaintiff with
         Verizan wherein Plaintiff and Plaintiff's Unzon contracted with MetLife for Long
         Term Disability Benefits.
CaseBER-L-002078-20
     2:20-cv-05144-WJM-MF
                    03/31/2020 Document
                               3:32:33 PM 1Pg Filed
                                              2 of 4 04/27/20   Page 7 of 12 PageID: 7
                                                     Trans ID: LCV2020635602




     4. Fram February 2001~until appro~mately March 2018, Plaintiff vvas employed by
         Veriznn and covered by a package of insurance including, but not limited to, a
         long-term disability plan in effect at the time of the Plaintiffl employment
         contu~.uing until the present.

     5. In April and June 2Q19, Defendants, Verizon and Metli~e were placed on notice
        that Plaintiff was making a claim for his long-tezm disability income based upon
        Plaintiff's contract with Metlife through Vez~zon.

    6. Plaintiff, Samuel DeCapua was insured by Metlife Insurance Company under a
       long-term disability benefits policy with reference number 1-4237074063 and
       Claim number 7319375225. The policy period was active during the time Plaintiff
       was employed by Verzzan and accrued with Metlife during the time Plaintiff had
       been employed by Verizon from, inter ilia, the times set forth above and herein.

    7. A]though notice was sent to Defendants as set faith above, Defendants have failed
       to respond to Plaintiffs claim for benefits under his policy and to date have yet to
         I'eSpOnd to said GJ.atri1.

    $.    Defendants have not denied coverage to Plaintiff nor have they pravi~ded any
         notice to Plaintiff denying covezage.

    9.    Plaintiff s present compliant follows.

                                      THE INSURANCE P(?LICY

    10. Upon information and belief, Metlife Insurance Company, is a corporation
        authorized to issue insurance policies ixz the State of New Jersey and has an office
        located at 200 Park Avenue, New York Czty, New York.

    11. Metl~fe Insurance Company issued along-term disability insurance policy to
        Samuel IaeCapua through his employment with Vezizon.

    12. Thy aforementioned insurance policy provides, inter ilia, that Metlife vv~ll pay all
        sums that it becomes legally obligated to pay as long-terns disability payments
        upon PlarntifFbecoming disabled and unable to perform the duties of his
        e~nploy~r~.ent.

    13. Metlife was ~Iaced an notice of Plaintiff, Samuel DeCapua's inability to perform
        his duties pursuant to his contract of employment with Verizon.

    14. To date, Metlife Insurance Company has refused to assume its obligations under
        the insurance policy despite being placed on notice by Plaintiff as a result of hrs
        disability.



                                               2
CaseBAR-L-002Q78-20
     2:20-cv-05144-WJM-MF
                    03/31/2020 Document
                               3:32.33 PM 1Pg Filed
                                              3 of 4 04/27/20   Page 8 of 12 PageID: 8
                                                     Trans ID: LCV20206356Q2




                                        FIRST COUNT

               DENdrLND FOR COVIERAGE AND Il~DEMNIFICATTC)N

    15. Metlife Insurance Company is required by tk~.e terms and conditions of the palzcy
        issued to Flaix~tiff, Samuel DeGapua, as ~vrell as applicable law of the State of New
        3ersey, to cover a1Z losses r~Iative to the Underlying Claim.

    15. Metlife Iza.suxance Company has refused to assume such obligatia~as consistent
        with the terms and conditions of the policy it issued to Samuel DeCapua, as well
        as applicable law of the State of New Jersey.

    17. The lasses and damages alleged by Samuel DeGapua, Plaixitiff in the Underlying
        Claizxi, include consequential damages for loss of medical care and treatment, all
        of which fall within the scope of the auto policy.

                                      NRISD~CTION

    18. This court has jurisdiction over the parties because a} certain individual parties
        reside zn the State of New Jersey; and b} certain corporate parties do business in
        New Jersey and /or transacted bu~irzess in New Jersey; and c) otherwise have
        sufficient minimum contacts with the State of New Jersey.

    19. This court has jurisdiction over Metli#'e because this De#'endant transacts, solicits
        and/or receives business in ox frorr~ New Jersey, and otherwise has sufficient
        mizumum contacts t~ierein.

                       ACTION FOR DECLARATORY JUDGMENT

    20. This is an action for declaratory judgment commenced for the purpose of
        determining questions of actual contravexsy between the parties and adjudicating
        the respective tights, duties and obligations of the parties arising from certain
        alleged contracts of insurance, including policies of insurance issued by the
        Metlife Insurance Company.

    21. Defendant, Metlife Insurance Company, was named herein, pursuant to the
        Uniform Declaratory Judgment Act, to clarify the rights, status and other legal
        relations of the parties.

    22. A real controversy exists as to tt~e extent of the insurara.ce coverage available to
        Plaintiff, Samuel DeCapua, to resolve the losses suffered as a result of Plaintiff's
        claun for Long Term Disability Coverage.

    23. A real controversy exists and should be resolved consistent with the terms and
        conditions of the available policy and in light of relevant case law.

                                              3
Case 2:20-cv-05144-WJM-MF Document 1 Filed 04/27/20 Page 9 of 12 PageID: 9




     WHEREFORE, Plait~fiiff, Samuel DeCapua, demands the following relief:

            a.   Declaratory Judgment;
            b.   Insurance Coverage;
            c.   Indemnification;
            d.   Attorneys Fees;
            e.   Cost of Suit;
            f.   All out of pocket expenses;
            g.   Any and all Legal and equitable relief the Court deems reasonable

                        DEMAND FOR A BENCH TRi.~4L

 The Plainfiiff hereby demands a bench trial of all zssues before the Court.

                     DESIGNATION OF TRIAL COUNSEL

 ~'ursuant to the Rule Governing the Court of the State of New Jersey, the Plainti~f'herby
 designates CHRISTOPHER A. ERR.ANTE, ESQ. as designated. trial counsel.

                          CERTIFICATION OF CQUNSEL

 I certify the matter in controversy is got the subject of any other action or arbitration
 proceeding or contemplated, and no other parties should be joined in this ac~ion. .R. 4:5-1



                               CI3R~STOPHER A. EI2RANTE, ESQUIRE, L.L.C.




                               C~R,~S OPHER A. ERRANTE, ESQ.
                               A7"lORNEYFOR P.~~INTl~'F

 DATED: March 16, 2020




                                              4
     Case 2:20-cv-05144-WJM-MF       Document 1 Filed 04/27/20 Page 10 of 12 PageID: 10
          ~~R-L-002(378-2~ CI31~1/2020 3:32.33 PM Pg 1 of 1 Trans ID: LCV2020635602



                                                          ST,~Sv~MUNS

Attarney(s) Christopher A. Errante, Esq.
                                                                                    Superior Court of
Office Address 518 Stuycesant Avenue
Tavm, State, Zip Cade ~~`'a`~~"~t, N7
                                      07071                                           New Jersey
                                                                                    Bergen _„_.__ _ ~;ounty
Telephone Number 2QI-672-fl202                                                      Law              .Division
Attarney(s) for Plaintiff                                                   Docket Na: Ber-L-
SAMtI~L DECA~'UA


          Pl ainti ff(s)
                                                                                     CIVIL A~'~`IC}N
    vs.                                                                                SUMMONS
VlBT LIFE ItiSUIZANCE CUMPANY,
and VEKILON C'(7NiNIL~rI~ATIC)N5
       Defendan~(s)

r`rom The State of New jersey Ta The Defendants}Named Ahave:

      The plaintiff, named above, has filed a I~wsuit against you in the Superior Court of New Jersey. The enmplainT attached
to this summons states the basis far this lawsuit. If you dispute this complaint, you ~r your attorney must file a written
answer ar motion and proof of service with the deputy clerk ofthe Superior Court in the county Listed above within 35 days
fzaz~ the data you received this summons, nat counting the date you received it. (A directory of tt~e addresses of each deputy
clerk of tYie Superior Court is available in the Civil Division Management Office in the county listed above axed online at
http•i/wr~~w r jcaurts Gov/formsl10153 d.et~t~clerklawref.pd£) If the complaint is one in fozeclosure, then you must fxie your
written answer ar oration and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box X71, 'I~renton, ~I t7~62S-097]. . ?~ fili.ng fee payable to the Treasurer, State of New Jersey and a eompletetl Case
Infarnlati~n Statement {available from the deputy clerk of The Superior Court) must accompany your answer or motion when
it is filed. Yc~u must afro send n copy of yat~r answer ox' motion to plainriffs attorney whose name and address appear above,
car to p[ainti4~, if n~ attorney is named a6c~ve. A telephone call will not praeect your rights; you must file and serve a written
answer ox motion (with fee o~ ~ 175.QU and completed Case Informarian Statezzzent) if you want the court to hear your
defense.

     If you do not ale and serve a written answer or oration within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus intarest and costs of suit. If judgment is entered a;ainst you, the SherifFrnay seize youz'
money, waves or property to pay a31 or part of the judgment.

      If you cannot afford an attorney, you may call the Legal Sezvices office in the county where you live or the Iregal
Ser~rices ofNew Jersey Statewide Hotline at t-888-LSNJ-LA.W (1-8$8-57f~-SS29). If you do not have an attorney and are
                                                                                                                         Services.
not eiig~ble for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
                                            loca3  Legal Services Offices and Lawyer  Referral Services is available in the Civil
!~ director~> w~tta cantacc information for
Division   :Management    Office in the county listed above and online at
http•~iwww.njcourts.gav/forms/ 1(}153jtedeptyclerklawref.pdf.           ~,C ,                           ~_
                                                                 ~  ~- ~ _ ,
                                                                           Clez~k of tt3e Supe
                                                                                            —~oart
                                                                                                                 _.

i~ATED: U3i~ l /202Q
Name of Defendant to Be Served: VERIZON BEFITS CENTER

Address of Defendant tc~ Be Served: P.a• Bf~X 8998, Norfolk, VF1 23501                                                ____




Revisad I Utz/2O14, CN 10792-Bngtish (Appendi~c XIZ-A)
    Case 2:20-cv-05144-WJM-MF Document   1 Filed 04/27/20 Page 11 of 12 PageID: 11
                               3:32:33 PM Pg 1 of 1 Trans ID: L~V2020635602
             BAR-I.-OQ2078-20 Q3/3112020



                                                           Sv~orrs
 Attaz~ney{s) CJarisu~p~er A. £rrante,   ~~~. .._
 Office Address ~
                                                                                     superior Court of
                        ~yesa~~t .4v~nue ___
 Town, State, Zip Code r yndhursi, NJ 07071                                                ~' 4W J~i'Sf~~'

                        _._                                                         Ber~~n~~ounty
 Telephone Numlzer 201-b72-0202                                                     Law                Division
 Attarney(s) far Pla.intzff                                                  Docket No: Ber-L-
 SA:MI7EL DECAPIJA


           I'laintiff(s}
                                                                                      ~IV~L ACTION
     ~S.                                                                                ~UMMUNS
 MET S,IFE INSURANCE COMPANY,
 and VERIZpN COM?~I'C>NICATIONS
           Defendants)

 From The State afNew Jersey To The I}efendant(s) Named Above:

       The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this sumzn~ns sraCes ~h~ basis far this lar~~suit. If you dispute this complaint, you or your attorney must file a written
answer or morion and ~raot' o1'senrzce with the deputy clerk ~f the Superior Court in the cor~nty listed above within 35 days
from the date yt~a received this summons, not canntiYzg tha date you. received it. (A. clirectary of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Qffice in the county listed above and oa~line at
h+~_!/w~w~w nicourCs QovJfonresllt~l S3 d~tvcIeri~lawrcf,,~d#:) If the comp]ainC is one in f~rrectosnz-e, then you must file your
written answex or motion and proof of sen~ice wzth the Clerk of the Superior Court Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-Q971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk offhe Superzor Court) must accompany your answer or motion when
it is filed. You m. ust also send a copy of your answer or motion to plaintifFs attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone colt wzIl not protect your rights; you must file and serve a vsrritten
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to bear your
defense.

     Tf you da not file and sertie a written answer or motion within 35 days, the court znay enter a judgment against you for
the relief plaintiff demaizds, plus interest and costs of suit. If judgment is entered against you, the Shariff may seize your
money, wages ar property to pay all ar past of the judgment,

     If you cannot afford an ai~amey, yott may call the Legal Services off ce in the county where you live ar the Legal
Services of New Jersey Statewide Hotline at 1-88$-LSN7-I.,AW (I-88$-576-5529). If you do not have an attorney and are
not eligible for :free legal assistance, you may obtain a referral to an attorney by calling one of the lawyer Referral Services.
A directpry wilk~ e~ntact information for local Lebal Services Offices and Lawyer Referral Seroiees is available in the Civil
Division Management C?ffica in the county listed above and online at
http~I.~www.njeourts.~ovlfornzsilOiS3„dept~erkIawrefpdf.
                                               cl                      ~,


                                                                          Clezk of the Su en           rt


llATEU: C)3/31/20~0
Name of Defendant to Be Ser~~cd: iv[ET L~~E I'~'SI.TR~~1TvCE COMPANY

Address cif 17efendant tc~ 13e Served.: P_C1. Bf)X 1.459{}, I.,exington K'Y 4 511-4590



Revised ll117/20I4, CN 10792-Engiz~h (Appendix XII-A)
 Case 2:20-cv-05144-WJM-MF      Document
      BER-L-Q~2t778-20 03131/2020 3:32:33 PM1 PgFiled
                                                 1 of 104/27/20    Page 12 of 12 PageID: 12
                                                        Trans !D: t~CV2020635602




                        Civil Case Information Statement
Case Details: BERGEN (Civil Part Docket# L-002078-20

Case Caption: DECAPUA SAMUEL VS MET LIFE                         Case Type: EMP~OYMEN7 (OTHER THAN CEPA OR LAO)
INSURANCE C OMPANY                                               Document Type: Complaint
Case initiation Date: 03/31/2020                                 Jury Demand: NONE
Attorney Name: CHRISTOPHER ADAM ERRANTE                          Is this a professional malpractice case? NO
Firm Name: CHRISTOPHER A. ERRANTE ESQUIRE LLC                    Related cases pending: NO
Address: 518 STUYVESANT AVE SUITE 300                            if yes, list docket numbers:
LYNpHURST NJ 07071                                               Do you anticipate adding any parties (arising out of same
Phone: 2016720202                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Decapua, Samuel                       Are sexual abuse claims alleged? NO
Name of Defendants Primary Insurance Company
(if known}: Unknown



      THE INI'OR~1A`I'ION PKOVIDED Obi THIS F~Rni CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARRCTERISTIGS FOR PURPOSES OF DETERMINING IF GASE IS AFPROFRIATE FOR ME6IATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer(Emplayee
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:



 Da you or your client need any disability accommodations? NO
        if yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


 Please check aff each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO



  certify that confidential personal identifiers have been redacted from documents naw submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 03131/2020                                                                       ls( CHRISTOPHER ADAM ERRANTE
 Dated                                                                                                   Signed
